  Case 1:21-cr-00176-AMD Document 10 Filed 07/30/21 Page 1 of 1 PageID #: 36

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK/MRG/TBM                                        271 Cadman Plaza East
F. #2021R00053                                    Brooklyn, New York 11201



                                                  July 30, 2021

By ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Destin Burks
                     Docket No. 21-CR-176 (AMD)

Dear Judge Donnelly:

              The government respectfully requests that the Court enter the enclosed
Stipulation and Order pertaining to sensitive discovery material. The government has
conferred with defense counsel and the parties have stipulated and agreed to the terms of the
order.



                                                  Respectfully submitted,

                                                  JACQUELYN M, KASULIS
                                                  Acting United States Attorney

                                           By:              /s/
                                                  Saritha Komatireddy
                                                  Matthew R. Galeotti
                                                  Tara B. McGrath
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Clerk of Court (RRM) (by ECF)
       Ken Womble, Esq. (by ECF and E-mail)
